Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 1 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

SIMON GOLDBRENNER, PERETZ

KLEIN, SUSAN KLEIN, BEN KLEIN,

MOSHE SCHWARTZ, SHOLEM

STEINBERG AND ARON MELBER,

Defendants.

 

Case No.: 7:18-cr-00614-KMK

 

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANT BEN KLEIN'S PRETRIAL MOTIONS

 

Of Counsel and on the Brief:

Paul B. Brickfield, Esq.
Brickfield & Donahue

70 Grand Avenue, Suite 100
River Edge, NJ 07661

(201) 488-7707

Deborah Loewenberg, Esq.
Gribetz & Loewenberg

155 North Main Street
New City, NY 10956

(845) 634-9500

Counsel for Defendant Ben Klein
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 2 of 23

TABLE OF CONTENTS
TABLE OF AUTHORITIES
INTRODUCTION
ARGUMENT
POINT ONE
A SEVERANCE IS REQUIRED
POINT TWO

EARLY PRODUCTION OF SECTION 3500 AND
GIGLIO MATERIAL SHOULD BE ORDERED .

POINT THREE

THE GOVERNMENT SHOULD PROVIDE
ADDITIONAL DISCOVERY AND A BILL
OF PARTICULARS TO ENABLE BEN KLEIN
TO PREPARE FOR TRIAL .

POINT FOUR

DEFENDANT BEN KLEIN REQUESTS
LEAVE OF COURT TO JOIN IN THE
MOTION OF THE CO-DEFENDANTS TO
THE EXTENT APPLICABLE TO HIM
POINT FIVE

DEFENDANT BEN KLEIN REQUESTS LEAVE

TO FILE ADDITIONAL MOTIONS, IF NECESSARY .

CONCLUSION

ii
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 3 of 23

TABLE OF AUTHORITIES

CASES CITED

Blumenthal v. United States,
332 U.S. 539 (1947) .

Cf. Farella v. City of New York,
2007 WL 193867 (S.D.N.Y. Jan. 25, 2007) .

Giglio v. United States,
405 U.S. 150 (1972) .

Jencks v. United States,
353 U.S. 657 (1957) .

Richardson v. Marsh
481 U.S. 200 (1987) .

 

United States v. Castro
2008 WL 5062724 (S.D.N.Y. Nov. 25, 2008)

 

United States v. Hinton
631 F.2d 769 (D.C. Cir. 1980)

 

United States v. Holmes
722 F.3d 37 (4th Cir. 1983) .

 

United States v. Snell
899 F. Supp. 17 (D. Mass 1995)

 

United States v. Tarantino,
846 F.2d 1384 (D.C. Ct 1988)

United States v Torres
901 F.2d 205 (2d Cir. 1990) .

 

Zafiro v. United States,

506 U.S. 534 (1993).

5, 6

3,4

3,4

an
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 4 of 23

STATUTES CITED
18 U.S.C. § 3500
18 U.S.C. § 3500(a) .

18 U.S.C. §3500(b) .

RULES CITED
Fed. R. Crim. P. 7(f) .
Fed. R. Crim. P. 26.2.

Fed. R. Crim. P. 26.2(a)

OTHER AUTHORITIES CITED

ABA Standards for Criminal Justice, Section 11.2.2

3,4
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 5 of 23

INTRODUCTION

This case involves allegations of fraud relating to the federal "E-rate"
program which provides Internet access and other forms of communication
technology to schools in New York State and elsewhere. The indictment contains
four counts: count one, an overall conspiracy and counts two, three and four,
substantive wire fraud counts. Mr. Klein is named only in counts one and three.

The indictment alleges that a large number of schools were involved and
that the defendants requested "over $35 million in E-rate funds and received
over $14 million in E-rate funds from in or about 2010 to in or about 2016." See
Paragraph 4 of the Indictment.

On information and belief, Ben Klein is a minor actor in the case.
According to the prosecutor, Mr. Klein was only involved in two schools and
the amount of money allegedly received was less than $500,000.00 (one-half
million dollars).

ARGUMENT

POINT ONE
A SEVERANCE IS REQUIRED
As noted above, Mr. Klein is a minor actor in the alleged scheme. We
acknowledge that showing that there is more evidence against one defendant,
that there are more charges against one defendant, or that the evidence is

stronger against one defendant than against others is generally insufficient to
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 6 of 23

prevail on a demand for severance. See Blumenthal v. United States, 332 U.S. 539
(1947). In order to make a valid claim for severance, the defendant must show
that as a result of these evidentiary disparities, there will be undue prejudice
against the defendant, the jury will be unable to compartmentalize the evidence,
or evidence of a codefendant’s wrongdoing “erroneously could lead a jury to
conclude that the defendant was guilty.” Zafiro v. United States, 506 U.S. 534,
539 (1993).

While proper jury voir dire and curative instructions may be used to cure
any possibility of prejudice or jury confusion in many cases, Richardson v.
Marsh, 481 U.S. 200, 211 (1987), this remedy is not likely to succeed in this case.
The evidence against the Defendant Ben Klein is small compared to the alleged
evidence against the co-defendants. This extreme disparity warrants a severance.
In essence, there is a substantial and unacceptable risk that a jury exposed to
evidence of a broad conspiracy including millions of dollars and a large number
of schools would be unable to fairly judge the guilt or innocence of Ben Klein on
the issues relating solely to the two schools.

Therefore, Ben Klein's trial should be severed from the trial of the co-

defendants.

POINT TWO

EARLY PRODUCTION OF SECTION 3500
AND GIGLIO MATERIAL SHOULD BE
ORDERED

Ben Kiein moves for disclosure of Jencks Act material thirty days before
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 7 of 23

trial. The Jencks Act, 18 U.S.C. § 3500, permits disclosure of statements made by
“a witness called by the United States [who] has testified on direct examination.”
18 U.S.C. § 3500(b). The Act provides that “no statement or report in the
possession of the United States which was made by a Government witness or
prospective Government witness ... shall be the subject of ... discovery ... until
said witness has testified on direct examination in the trial of the case.” 18 U.S.C.
§ 3500(a); see also Fed. R. Crim. P. 26.2(a) (providing for disclosure, “[a]fter a
witness ... has testified on direct examination,” of “any statement of the witness
that is in [the government's] possession and that relates to the subject matter of
the witness's testimony”).

With respect to testifying witnesses, Jencks and Giglio material should be
provided to the defense thirty days before trial to allow the defendant sufficient
time to examine and utilize this material in a meaningful manner before and
during trial. Rule 26.2(d) states that upon delivery of Jencks material to the
moving party, the court, upon application of that party, “may recess proceedings
in the trial from the examination of such statement and for preparation for use at
trial.” The need to avoid protracted delays during trial allows district courts,
pursuant to the Fifth and Sixth Amendments, and its inherent supervisory
powers, to override the timing provisions set forth in the Act and in Rule 26.2.
United States v. Snell, 899 F. Supp. 17, 24 (D. Mass 1995) (nothing in the statute
pre-empts the court's ability, consistent with its obligations over case

management, to order earlier disclosure than required by the Act). The
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 8 of 23

prosecution should disclose Jencks and Giglio material to defense counsel as
soon as practicable following the defense request for disclosure because it will
not only assist the defendant in achieving a fair trial, but also serve the public
interest in expediting the fair resolution of criminal cases. See ABA Standards for
Criminal Justice, Section 11.2.2; United States v. Tarantino, 846 F.2d 1384, 1415
n12 (D.C. Ct 1988); United States v. Hinton, 631 F.2d 769, 782 (D.C. Cir. 1980)
(providing voluminous Jencks material at the suppression hearing resulted in
defense counsel in failing to recognize its “critical importance” and defendant
was deprived her constitutional right to the “informed, professional deliberation
of counsel”).

Adhering to the timing requirements in the Act and Rule 26.2 will
substantially delay what promises to be an already protracted proceeding.

In addition to the obvious impact on the court's calendar, such delays will
unfairly prejudice Mr. Klein's Fifth and Sixth Amendment rights because of the
risk that he will be viewed by the jury as responsible for the delays and length of
the trial. The remedy is for this Court, pursuant to the aforementioned powers, to
order early disclosure of this material. United States v. Holmes, 722 F.3d 37, 40
(4th Cir. 1983) (in cases where there are many statements or where the bulk of
witness statements are large, the government should agree to provide or the

Court should order early disclosure).
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 9 of 23

POINT THREE

THE GOVERNMENT SHOULD PROVIDE
ADDITIONAL DISCOVERY AND A BILL OF
PARTICULARS TO ENABLE BEN KLEIN TO
PREPARE FOR TRIAL

Rule 7(f) of the Federal Rules of Criminal Procedure gives the Court
discretion to direct the filing of a bill of particulars. United States v Torres, 901
F.2d 205, 234 (2d Cir. 1990). “The purpose of a bill of particulars is to provide
sufficient information about an offense to permit a defendant to prepare for trial,
to avoid unfair surprise, and to preclude a second prosecution for the same

offense.” United States v. Castro, 2008 WL 5062724, at *2 (S.D.N.Y. Nov. 25, 2008)

 

(Buchwald, J.). See unpublished opinion, attached hereto as Exhibit A. Although the
need for a bill of particulars is typically limited to circumstances in which the
charges in the indictment are too general to advise the defendant specifically
what crimes he has been charged with, this case poses potential circumstances in
that Mr. Klein is allegedly only involved with two schools and a relatively small
amount of funds. It is expected that the Government will be introducing
substantial and complex evidence against the other defendants.

In light of the foregoing, if the Government intends to offer other evidence
as to the existence of the offenses against Ben Klein. Mr. Klein intends, at the
appropriate time, to move for a bill of particulars. The Court should exercise its
“inherent power to control litigation” and order the Government to identify

what, if any, evidence it has of Mr. Klein's alleged role. Cf. Farella v. City of New
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 10 of 23

York, 2007 WL 193867, at *2 (S.D.N.Y. Jan. 25, 2007) (Buchwald, J.) (noting district
court's “inherent power” to issue discovery orders “to control litigation”). See
unpublished opinion attached hereto as Exhibit B. For these reasons, we respectfully
request an Order compelling the Government to identify and produce any and
all evidence Mr. Klein's indictment in the charged conspiracy and specific
evidence relating to the schools.
POINT FOUR
DEFENDANT BEN KLEIN REQUESTS LEAVE OF
COURT TO JOIN IN THE MOTIONS OF THE CO-

DEFENDANTS TO THE EXTENT APPLICABLE TO
HIM

Mr. Klein anticipates that his co-defendants will file pretrial motions. Mr.
Klein respectfully requests that he be permitted to join in these motions to the

extent applicable to him.

POINT FIVE

DEFENDANT BEN KLEIN REQUESTS LEAVE TO
FILE ADDITIONAL MOTIONS, IF NECESSARY

It is anticipated that the Government will continue to produce discovery
as these matters proceed forward. Mr. Klein requests leave to file any additional
motion that future discovery may reveal.

CONCLUSION
For the reasons set forth above, Defendant Ben Klein respectfully

requests that his motions be granted in all respects.
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 11 of 23

Dated:

December 23, 2019

Respectfully Submitted,

/s/ Paul B. Brickfield

 

Paui B. Brickfield, Esq.
Brickfield & Donahue

70 Grand Avenue, Suite 100
River Edge, NJ 07661

(201) 488-7707

/s/ Deborah Loewenberg

 

Deborah Loewenberg, Esq.
Gribetz & Loewenberg
155 North Main Street
New City, NY 10956

(845) 634-9500

Counsel for Defendant Ben Klein
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 12 of 23

Exhibit A
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 13 of 23

U.S. v. Castro, Not Reported in F.Supp.2d (2008)
2008 WL 5062724

2008 WL 5062724
Only the Westlaw citation is currently available.
United States District Court,
S.D. New York.

UNITED STATES of America,
Ve
Harold Lopez CASTRO, Defendant.

No. 08 CR 268(NRB).
|

Nov. 25, 2008.
Attorneys and Law Firms

Randali W. Jackson, Esq., Assistant United States Attorney,
Southern District of New York, New York, NY, for
Govemment.

Sam A. Schmidt, Esq., New York, NY, for Defendant.

MEMORANDUM AND ORDER
NAOMI REICE BUCHWALD, District Judge.

*1 Currently pending before this Court are defendant's

pretrial motions for a bill of particulars, for an order directing
ihat the government comply with its obligations under Rule
16 of the Federal Rules of Criminal Procedure, and for an
order that the government immediately disclose any Federal
Rule of Evidence 404(b), Brady and Giglio material. For the
reasons set forth below, defendant's motions are DENIED.

INDICTMENT

count | of the indictment in this case charges defendant
with participating in a conspiracy to commit robberies of
individuals believed to be in the possession of narcotics
and narcotics proceeds, Count 2 of the indictment charges
defendant with participating in a conspiracy to distribute and
possess with intent to distribute a controlled substance, to
wit, five kilograms and more of mixtures and substances
containing a detectable amount of cocaine.

The indictment also identifies a number of overt acts with
respect to each count. For Count 1, defendant is charged with
the following overt acts: (a) in the spring of 2004, robbing

with co-conspirators the home of a suspected narcotics dealer
in the vicinity of 712 47th Street, Brooklyn, New York and
taking approximately 250 grams of cocaine; (b) in or about
December 2004, in the vicinity of 712 47th Street, Brooklyn,
New York, striking a suspected narcotics dealer on the head
with a gun and robbing him of suspected narcotics proceeds;
{c} in or about November 2005, in the vicinity of 22nd Street
and Sth Avenue, Brooklyn, New York, with co-conspirators
striking a suspected narcotics dealer and robbing him of two
kilograms of cocaine and $18,000 of suspected narcotics
proceeds; (d) in or about December 2005, traveling with a
co-conspirator across the Verrazano-Narrows Bridge on route
to a planned robbery of a suspected narcotics dealer at a
restaurant in Plainfield, New Jersey; and (e) in or about April
2006, in the vicinity 60th Street and 8th Avenue, Brooklyn,
New York, robbing with co-conspirators a suspected narcotics
dealer of a bag containing approximately two kilograms of

cocaine. !

DISCUSSION

I. Failure to Comply With Local Rule 16.1
AS an initial matter, we note that defense counsel failed to

comply with Local Criminal Rule 16.1.7 On this basis alone,
the motions requesting additional discovery and a bill of
particulars should be denied, See United States v. Ahmad, 992
F.Supp. 682, 684 (S.D.N.Y.1998). Nonetheless, we proceed
to consider the merits of these motions.

Il. Bill of Particulars

Defendant urges that we exercise our discretion under Rule
7(f) of the Federal Rules of Criminal Procedure by requiring
the government to produce a bill of particulars. Specifically,
defendant seeks the “precise” dates and times of the various
alleged robberies and his trip across the Verrazano-Narrows
Bridge to rob the narcotics dealer in Plainfield, New Jersey.
(Notice of Mot. at 1-2.) Defendant also seeks the name of the
restaurant at which that robbery was to take place, as well
as the names, dates of birth and last-known addresses of the
suspected narcotics dealers whom defendant is accused of

having conspired to rob, s

*2 The purpose of a bill of particulars is to provide
sufficient information about an offense to permit a defendant
to prepare for trial, to avoid unfair surprise, and to preclude
a Second prosecution for the same offense. See United States
v Butler, 351 FSupp.2d 12], 134 (8.D.N.¥.2004) (citing
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 14 of 23

U.S. v. Castro, Not Reported in F.Supp.2d (2008)
2008 WL 5062724

Fed.R.Crim.P. 7(f); United States vo Torres, 901 F.2d 205,
234 (2d Cir.1990); United States vo Afacchia, 35 F.3d 662,
671 n. 1 (2d Cir.1994)). However, “a bill of particulars is
not a general tool of discovery, nor is it a device to give the
defense a road map to the government's case.” /d. Thus, it
is required only “where the charges of the indictment are so
general that they do not advise the defendant of the specific
acts of which he is accused.” Torres, 901 F.2d at 234. Further,
“fa]cquisition of evidentiary detail is not the function of
the bill of particulars.” /d An indictment need not identify
all alleged co-conspirators, nor specify the nature, time and
place of every overt act the defendant or others allegedly
took in furtherance of a conspiracy, nor must it set forth
all the evidence the government intends to introduce. See
Butler, 351 F.Supp.2d at 134, “For that reason, requests ...
for particulars as to when, where, how, and with whom
each individual defendant joined an alleged conspiracy have
almost uniformly been denied.” United States v. Bin Laden,
92 F.Supp.2d 225, 242 (S.D.N.¥.2000) (internal quotations
omitted).

A. “Precise” dates and times of alleged overt acts
Defendant's primary argument in seeking the bill of
particulars is that the timeframes for the various overt
acts set forth in the indictment are too broad for him to
prepare an alibi defense. (Def's Mem. at 3; Oral Arg. Tr. 3.)
Acknowledging that the government already has represented
that it has provided the most specific information it currently
possesses regarding the timing of the overt acts, defendant
now demands that the government (1) further question its
prospective witnesses regarding the timing of the alleged acts
50 as to provide defendant with more precise timeframes (Oral
Argument Tr. 14-15) and (2) if such questioning yields no
further information, provide defendant with an affidavit or
other sworn document stating that greater precision regarding
timing is not possible (f@ at 3; 12-13). Defendant argues
that he could use such an affidavit to impeach a government
witness who testified at trial with greater specificity regarding
timing than had previously been disclosed. (/d. at 3-4; 12-13.)
Ifthe government is not required to take these steps, defendant
argues that, given his appointed lawyer's limited resources, it
will be impossible for him to determine defendant's precise
whereabouts for all the dates falling within the timeframes
set forth in the indictment, thereby preventing defendant from
asserting a viable alibi defense. Indeed, defendant goes so
far as to argue that “(t]he failure of specificity renders any
attempt of the defendant to adequate[ly] investigate or prepare
his defense useless.” (Def's Mem. at 3.)

*3 Defendant's argument is unpersuasive. Given that all
the dates at issue were two or more years ago, it seems
unlikely that defendant could reconstruct his schedule on a
day-by-day basis for purposes of preparing an alibi, In any
case, acquisition of evidentiary detail in the form of exact
times of the acts alleged in the indictment for purposes of
establishing an alibi is not the function of a bil of particulars.
See, e.g., United State v. Ayodele, 07 CR 40055-02, 2008 WL
558050, at *1 (D.S.D. Feb, 29, 2008) (citing United States v.
Long, 449 F.2d 288, 294-95 (8th Cir.1971)). The government
has represented here that it has provided the timeframes
for the various overt acts in the indictment with as much
specificity as currently possible. Although it might be true
that the government could narrow these timeframes through
further questioning of prospective witnesses, and although
such additional information might very well be useful to
defendant, the government is not under any obligation to

; oa 4
conduct such further inquiries now.

B. Victims’ names, dates of birth and last-known

addresses
Defendant also seeks the names, dates of birth and last-known
addresses of the narcotics dealers whom he allegedly robbed
so that he may investigate whether those individuals were
possibly incarcerated at the time of the alleged robberies and
whether they are cooperating with authorities because they
themselves are facing charges. (Oral Arg. Tr. 19.) Defendant
argues that, because the government has indicated it does
not anticipate calling these individuals to testify at trial,
disclosure of such information is not governed by 18 U.S.C.
§ 3500. (/d.)

We agree with the government that, given the violent crimes
alleged here, defendant is not entitled at this time to the
disclosure of victim information because those individuals
might be endangered by the early disclosure. See United
States v. Gotti, No. 54 02 CR 743(RCC), 2004 WL 32858,
at *9 (S.D.N.Y. Jan. 6, 2004); United States v. Sindone, No.
01 CR 517(MBM), 2002 WL 48604, at *1-*2 (S.D.NLY.
Jan. 14, 2002) (“The stakes in a criminal case are high, and
temptations of perjury, subordination and intimidation are
ever present. Accordingly, the government is not required
to turn over information that will permit a defendant to
preview the government's case and tempt him ... to see to it
that the government's proof is not presented,”). Although the
government may not currently intend to call these victims as
witnesses, ultiniately, every victim is a potential witness, and
the government is not obligated to disclose a witness list to
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 15 of 23

U.S. v. Castro, Not Reported in F.Supp.2d (2008}

2008 WL 5062724

defendant at this time. See United States v. Ordaz-Gallardo,
520 F.Supp.2d 516, 521 ($.D.N.¥.2007) (“ ‘in the absence of
a specific showing that disclosure [of a witness list] was both
material to the preparation of [the] defense and reasonable in
light of the circumstances surrounding [the] case,’ the request

for a witness list should be denied.” (quoting United States v.
Bejasa, 904 F.2d 137, 139-40 (2d Cir. 1990)}).

*4 In sum, we find that the indictment here is facially
sufficient to advise defendant of the charges against him, to
avoid surprise at trial, and to enable defendant to interpose
pleas of double jeopardy if necessary. The motion for a bill of
particulars is therefore denied.

Il]. Discovery Motions

Pursuant to Rule 16 of the Federal Rules of Criminal
Procedure, defendant also requests (1} notice of all expert
witnesses and a summary of any expert testimony; (2) a
list of all audio and video tapes the government intends
to offer into evidence; and (3) the identity of or access to
all documents, photographs, papers, data, tangible objects
or other items the government intends to introduce at trial.
(Notice of Mot. At 2-3.) Defendant also seeks immediate
notice if the government intends to use evidence falling
under Federal Rule of Evidence 404(b), as wel] as immediate
disclosure all Brady and Giglio material. (fd. at 3.)

A. Rule 16 disclosures

With regard to defendant's requests for disclosure under Rute
16, the government represents that it already has provided
defendant with all appropriate Rule 16 discovery. (Govt.
Mem. at 4.) We proceed on the premise that the government is
well-aware of its Rule 16 obligations, including its obligation
under Rule i6(c) to provide additional discovery if and when
it becomes available. Given that premise and in the absence
of any specific suggestion that there exist documents that
have not been produced, we have no reason to believe that
the government has not acted in good faith compliance with
those obligations, and thus are satisfied with the government's
representations that it will continue to do so. See Orda:-
Gallardo, 520 F.Supp.2d at 518.

B. Federal Rule of Evidence 404(b) material
We likewise deny defendant's request for immediate
disclosure of any evidence admissible under Federal Rule
of Evidence 404(b). The government has represented that it
will provide defendant with notice of any 404(b) evidence

it intends to offer at least two weeks before trial (Govt.
Mem. at 4.}, thereby satisfying the rule's requirement that the
government provide “reasonable notice in advance of trial, or
during trial, ifthe court excuses pretrial notice on good cause
shown,” OF course, there may be advantages to all parties if
the government makes 404(b) disclosures even earlier, as such
disclosures may enhance the defendant's ability to evaluate
the outcome of a trial.

C. Brady material

Defendant also seeks the government's immediate production
of material evidence as to guilt or punishment that is favorable
or exculpatory to the accused. See Brady v. Maryland, 373
U.S. 83, 87 (1963). Such materials must be disclosed “no
later than the point at which a reasonable probability will
exist that the outcome would have been different if an earlier
disclosure had been made.” United States v. Coppa, 267 F.3d
132, 142 (2d Cir.2001). Thus, due process requires only that
Brady material be disclosed “in time for effective use at trial.”
id. Here, the government has represented that currenily it is
not aware of any Brady material in this case. (Govt. Mem.
at 5-6.) As the government has, in good faith, asserted that
it has met and will continue to meet its obligations, there is
no reason to compel disclosure of Brady material at this time.
See Ordaz-Gallardo, 520 F.Supp.2d at 522. Of course, the
government should keep in mind that, under Coppa, it will
bear the consequence of any failure to make timely Brady
disclosures.

D. Giglio material

*§ Defendant also seeks immediate production of evidence
that may be used to impeach the credibility ofany government
witness pursuant to Giglio vo United States, 405 U.S. 150,
154 (1972). Again, the government is required to produce
Giglio material only “in time for effective use at trial.” Ordaz-
Gallardo, 520 F.Supp.2d at 522-23. Here, the government
has represented that it intends to produce Giglio material
the day before the corresponding witness will testify, or, if
additional time is reasonably required to review such material,
sufficiently in advance of the witness's testimony so as to
avoid any delay at trial. (Govt. Mem. at 7.) We trust that
the government will meet its obligation to produce Giglio
material “in time for effective use at trial” such that there will
be no need for a request for adjournment of a scheduled trial
ora mid-trial continuance. We thus find that there is no reason
to compel disclosure of Gig/io material at this time.
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 16 of 23

U.S. v. Castro, Not Reported in F.Supp.2d (2008)

2008 WL 5062724
CONCLUSION pretrial conference on December 1, 2008 at 3:00 pm. Speedy
trial time is excluded until that date pursuant to 18 U.S.C.
For the reasons stated above, defendant's motions fora bill  § 3161(h)(8)(A) to permit the parties time to consider these

of particulars, for an order directing that the government rulings prior to the next conference.
comply with its obligations under Rule 16 of the Federal

Rules of Criminal Procedure, and for an order directing that IT IS SO ORDERED.

the government immediately disclose any Federal Rule of

Evidence 404(b), Brady and Giglio material are DENIED.

The parties are directed to appear in Courtroom 21A for a

All Citations

Not Reported in F.Supp.2d, 2008 WL 5062724

Footnotes

1
2

All of the above overt acts except (b) also support Count 2 of the indictment.

Local Criminal Rule 16.14 provides that: “No motion addressed to a bill of particulars or answers or to discovery and
inspection shall be heard unless counsel for the moving party files with the court simultaneously with the filing of the
moving papers an affidavit certifying thal said counsel has conferred with counsel for the opposing party in an effort in
good faith to resolve by agreement the issues raised by the motion without the intervention of the court and has been
unable to reach such an agreement. if some of the issues raised by the motion have been resolved by agreement, the
affidavit shall specify the issues remaining unresolved.”

Curiousty, defendant's motion papers also request “the approximate date that Mr. Arreaga is alleged to [have] entered
in the conspiracy.” {Notice of Mot. at 2.) We could not Jocate any reference to a co-conspirator named “Arreaga” in the
indictment and thus assume this request was made in error.

Although defendant cites United States v. Bin Laden in support of his argument for a bill of particulars, we find that case
clearly. distinguishable. There, the court noted that the indictment's scope was “unusually vast,” alleging overt acts in
Afghanistan, Pakistan, the Sudan, Somalia, Kenya, Tanzania, Malaysia, the Philippines, Yemen, the United Kingdom,
Canada, California, Florida, Texas and New York occurring over a period of nearly ten years. Bin Laden, 92 F.Supp.2d
at 234, Further, while the court granted defendants’ request for a bill of particulars with respect to overt acts described
only in terms as general as engaging in “travel” and conducting “business” in furtherance of the conspiracy, id. at 236, it
found that other “open-ended” allegations not setting forth exact dates and locations. were sufficiently precise such that
defendants “would be able sufficiently to focus their response preparations.” /d, at 239. The indictment in this case, which
contains much more specific allagations and is far narrower in scope, is likewise “sufficiently concrete and particular as
to permit a reasonably focused investigation” by defendant. fd.

 

End of Document ® 2019 Thomson Reulers. No claim to original U.S. Government Works
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 17 of 23

Exhibit B
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 18 of 23

Farella v. City of New York, Not Reported in F.Supp.2d (2007)

2007 WL 193867

KeyCite Yellow Flag - Negative Treatment
Distinguished by Ottoson vy SMBC Leasing and Finance, [nc ,5.D.N Y, July
13, 2017

2007 WL 193867
Only the Westlaw citation is currently available.
United States District Court,
5.D. New York.

Rocco FARELLA, et al. Plaintiffs,
Vv.

CITY OF NEW YORK, Defendant.
John P. MCDERMOTT, et al. Plaintiffs,
Vv.

CITY OF NEW YORK, Defendant.

No. 05 Civ. §711(NRB), 05 Civ. 8264(NRB).
|

Jan. 25, 2007.

MEMORANDUM AND ORDER

BUCHWALD, J.

*t Plaintiffs, | twenty seven current and former New York
City police offtcers, firefighters, and Police Department
employees, allege that they suffered a variety of medical

2

problems~ as a result of lead exposure from the firing range

at the New York City Police Department's 24 th Precinct,
located at 151 West 100'" Street on Manhattan's Upper West

Side, between 1984 and 2001.7 They bring this action for
negligence, fraudulent concealment, violation of New York
Business Law § 349, and violation of New York General
Municipal Law § 205-e. Federal jurisdiction is supported by
plaintiffs’ claims that defendant's conduct deprived them of
their right under 28 U.S.C. § 1983 to be free from conduct by a
governmental employer that “shocks the conscience” as well
as their “rights of full access to courts and property interest
in full value of a lawsuit.” Farella Compl. § 4; McDermott
Compl. 44.

Specifically, plaintiffs allege that defendant City of New York
(“City”) acted grossly negligently and/or recklessly in: (1)
exposing its employees to illegally high levels of lead while
knowing that plaintiffs would suffer adverse consequences;
(2) failing to warn its employees about the exposure; and (3)
failing to conduct required medical monitoring on plaintiffs.

Farella Compl. 9 2; McDermott Compl. J 2. Additionally,
plaintiffs allege that the City's “negligent loss or wrongful
destruction” of lead exposure evidence which was mandated
to be retained under New York Labor Law § 27-a, the Public
Employees Health and Safety Act (“PESHA”), “substantially
impairs Plaintiffs’ ability to establish the dose levels of the
toxins (lead) to which they were exposed at the subject
premises.” Plaintiffs’ Joint Memorandum of Law Dated May

18, 2006 (“Plaintiffs' Br.”) at 1.4

As a remedy, plaintiffs now move this Court to use its
“inherent power and broad discretion,” Plaintiffs’ Br, at 1, to
adopt a relaxed burden of proving general causation (i.e., the
required showing that exposure to lead can cause the types
of injuries suffered by plaintiffs), and a shift in the burden of
demonstrating specific causation (i.e., the required showing
that exposure to lead in this case led to the actual injuries
suffered by the plaintiffs themselves).

Defendant raises four objectives to plaintiffs’ motion. First,
they contend that PESHA does not provide a basis for
spoliation sanctions because only the New York State
Commissioner of Labor can make the initial required
determination of whether there has been a violation of
PESHA. Second, they assert that the sanctions sought to
be imposed are outside this Court's power to control the
litigation. Third, they maintain that there was no spoliation
of evidence in this case, and thus, fourth, they assert that a
relaxed and shifted burden of proving causation would be
improper.

Because plaintiffs cannot establish that the evidence they
allege was spoliated ever existed in the first place, their
motion fails.

DISCUSSION

I. Spoliation Generally

*2 Spoliation is the “destruction or significant alteration of
evidence, or the failure to preserve property for another's use
as evidence in pending or reasonably foreseeable litigation.”
Hest v. Goodvear Tire & Rubber Co., 167 F.3d 776, 779
(2d Cir.1999)}; see also Byrnie v. Town of Cronmvell, Board
of Education. 243 F.3d 93, 107 (2d Cir.2001). Spoliation
sanctions may serve one of three purposes: (1) to deter parties
from destroying evidence; (2) to place the risk of an erroneous
evaluation of the content of the destroyed evidence on the
party responsible for its destruction; and (3) to restore the
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 19 of 23

Farella v. City of New York, Not Reported in F.Supp.2d (2007)

2007 WL 193867

party harmed by the loss of evidence helpful to its case to
where the party would have been in the absence of spoliation.
Hest, 167 F.3d at 779, The spoliation of evidence useful
for “proof of an issue at trial can support an inference
that the evidence would have been unfavorable to the party
responsible for its destruction.” Aronisch v. United States, 150
F.3d 112, 126 (2d Cir.1998); see also Byrnie, 243 F 3d at 107,

A party seeking spoliation sanctions must establish three
elements: (1) that the party having control over the evidence
had an obligation to preserve it at the time it was destroyed;
(2) that the records were destroyed with a culpable state
of mind; and (3) that the destroyed evidence was relevant
to the party's claim or defense such that a reasonable trier
of fact could find that it would support that claim or
defense. Zubulake v. LBS Warburg LLC, 229 F.R.D, 422, 430
(5.D.N.¥.2004) (citing Byrnie, 243 F.3d at 107-12}. Thus, for
sanctions to be appropriate, it is a necessary, but insufficient,
condition that the sought-after evidence actually existed and
was destroyed.

If the requisite showing is made, sanctions may be proper
under Fed.R.Civ.P. 37(b) when a party spoliates evidence in
violation of a court order. See, e.g., John Bo Hull, Inc. v.
Haterbury Petroleum Prods., inc, 845 F.2d 1172, 1176 (2d
Cir. 1988), However, even in the absence of a discovery order,
a district court may nonetheless impose sanctions under its
inherent power to control litigation. See, eg., Chambers v

NASCO, Inc., 501 U.S. 32, 43-45 (1991)?

Il. Spoliation Sanctions in This Case
Plaintiffs allege in this case that the City failed to “preserve
substantial evidence pertaining to lead exposure data at the

24"" Precinct in violation of its statutory duties,” Plaintiffs’
Br. at 5 (emphasis removed), and cite PESHA for the City's
duty to “ ‘make, keep, and preserve’ a plethora of evidence
and data relating to public employees’ exposure to lead.”
Plaintiffs’ Br. at 6. However, whether or not the City violated
the provisions set forth in PESHA is simply not at issue in this
motion. Indeed, it ts apparent that plaintiffs fundamentally
misunderstand the concept of spoliation, as they presuppose
that spoliation sanctions are appropriate in the absence of any
evidence showing that the “missing” evidence ever existed.
For elucidation on this point, we need look no further than
the pronouncement in Riddle v. Liz Claiborne, Inc., No. 00
Civ. 1374(MBM)(HBP), 2003 WL 21976403, at *2 (S.D.N.Y.
Aug. 19, 2003):

*3 The principal problem with
plaintiff's [argument] is that plaintiff
offers no evidence whatsoever that
the allegedly missing documents ever
existed and, thus, she has failed to
offer any evidence suggesting that
they were destroyed by LCI.... [E]ven
if I assume that LCI has failed to
maintain documents in accordance
with either its own policies or with
applicable federal regulations, such
a shortcoming is simply not the
destruction or alteration of evidence
which is central to the doctrine of
spoliation. Whatever relevance the
failure to maintain files may have for
the fact-finder, it simply does not rise
to the level of spoliation.

Though the teaching of Riddle is squarely on point, plaintiffs
seek to distinguish that case on two grounds. Neither effort
is persuasive. First, they argue that in contrast to Riddie, this
case “involves a statutory [or regulatory] duty to make, keep
and preserve the requisite evidence” and thus “it matters not
whether the lost or destroyed evidence was ever reduced to
writing” because this evidence “{i.e., air quality at premises)
existed and by statutory mandate needed to be tested, recorded
and preserved.” Plaintiffs' Br. at 13 (brackets in original}. Asa
result, plaintiffs argue, the “City is just as negligent if it never
took the requisite lead exposure tests and measurements,
than if it conducted said tests, recorded the results, and
subsequently lost or destroyed the requisite data.” fd.

This argument fails for two reasons: not only did the Riddle
defendants have a statutory duty to “make and maintain”
records, but, more fundamentally, we are unwilling to
subscribe to the notion that the evidence itself in this case

would be comprised of the air quality at the 24 h Precinct.
Any statutory duty and/or any evidentiary submission would
involve records, not the air quality itself. Correlatively, any
spoliation analysis must focus on the records.

Second, plaintiffs assert that because the “absence of those
records ... did not impair the Riddle plaintiff from proving
the prima facie elements of her employment discrimination
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 20 of 23

Farella v. City of New York, Not Reported in F,Supp.2d (2007)

2007 WL 193867

case,” Riddle does not control here. Plaintiffs’ Reply
Memorandum of Law (“Reply”) at 5. However, the doctrine
of spoliation, quite simply, has to do with the destruction
of evidence. Here, plaintiffs’ inability to state a prima _facie
claim because the sought-after evidence never existed does
not create a spoliation issue. In short, Riddle is squarely on
point; none of the cases cited by plaintiffs in an effort to avoid

its impact effectively do so. Y

Perhaps recognizing this fundamental problem with their
spoliation argument, plaintiffs argue for the first time in their
reply brief that “neither Plaintiffs nor this Court are able
to ascertain for certain whether the ambient concentration
evidence at issue was destroyed, lost, or never created in the
first place” because deposition testimony by two former heads
of the Police Department's Occupational Safety and Health
Unit indicates that the PESHA-required monitoring actually
took place. See Reply at 5-6.

*4 Though Jeanine Prud’Homme did testify that the required
monitoring took place between 1992 and 1998, see Mulhearn
Aff. Exh. O at 238-239, she nonetheless unequivocally replied
“no” when asked: “Do you have any knowledge of any
written compliance documents or appendices being destroyed
or discarded at any period of time from 1992 to the present?”
Amir Rasheed, her successor, was similarly asked: “You have
no recollection of any of those reports being discarded or
destroyed ... either accidentally or on purpose?”; he replied,
simply, “No, no”. See Mulhearn Aff. Exh. P at 158-59. In
short, this deposition testimony does not sustain plaintiffs’
spoliation argument. Moreover, we note that plaintiffs have
had a full and ample opportunity for discovery. If records
ever existed, it is likely that there were several locations in
which they would have been maintained. All such locations
were the subject of discovery requests. Indeed, in response
to plaintiffs’ interrogatories, City has identified witnesses
from various city-wide agencies, including: the Citywide
Office of Safety and Health, the Department of Health and
Mental Hygiene, and the Environmental and Occupational
Disease Epidemiology Department. Moreover, the city
has made witnesses available from several departments
within the NYPD, including: Firearms and Tactics, Forensic
Investigations Division, Occupational Safety and Health, and
the Building and Maintenance Section. See City Letter Dated
October 28, 2005.

Il}. Sanctions Without Spoliation

Plaintiffs do not only attempt to hitch their sanctions wagon
to the star of spoliation. Rather, they argue in the alternative
that “this Court may construct the causation/burden of proof
framework proposed by Plaintiffs even absent a finding that
City's conduct constitutes spoliation of evidence.” Plaintifis'
Br. at 21 n. 11, We decline to do so.

As support for this rather novel suggestion, plaintiffs cite two
cases, neither of which provide any meaningful support. The
first case, ile vy United States, 588 F.Supp. 247 (D.Utah
1984), rev'd on other grounds, 816 F.2d 417 (10th Cir.1987),
was brought by 1200 plaintiffs seeking damages for leukemia
and cancer caused by radioactive fallout by the United States‘
nuclear bomb testing in the Nevada desert. Though the
amount of radioactive material that the Allen plaintiffs were
exposed to was unknown in that case, that rightly did not
preclude a showing of causation:

Where [cancer and leukemia] are
concerned ... the importance of dose
rate seems greatly diminished.... At the
level of the individual cell, ionization
is ionization, and a linear energy
transfer is a linear energy transfer. Ifa
single alpha particle does carcinogenic
damage to the genetic machinery of
a cell, it may be irrelevant whether
additional particles crash through the
cell chemistry or not... The failure
of the human epidemiological studies
to persuasively identify a “threshold”
dose below which the risk of cancer
is not at all increased lends additional
support to the view that even at
low doses, critical biological injuries
accumulate.

*5 fd. at 326.

Proving specific causation due to exposure to radioactivity
is markedly different from proving detrimental exposure to
lead. Though plaintiffs contend that “there is now a general
consensus amongst the scientific community that no threshold
has been identified at which lead exerts an adverse effect,”
Reply at 8, their own evidence clearly demonstrates that
there is a level of lead exposure below which it is acceptable
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 21 of 23

Farella v. City of New York, Not Reported in F.Supp.2d (2007)

2007 WL 193867

to expose people. As set forth in OSHA's [978 Executive
Summary,

[t]he evidence in this record
demonstrates that prevention of
adverse health effects from exposure
to lead throughout a working lifetime
requires that blood (PhB) lead
levels be maintained at or below
40ug/100g.... Feasibility constraints
prevent OSHA from establishing a
standard which would eliminate all
physiological changes, reproductive
effects or mild signs and symptoms but
the agency believes the vast majority
of workers will be protected by this
standard.

Mulhearn Aff. Exh. R at 2-3.

The second case, Green v McAllister Brothers, Inc., Nos. 02
Civ, 7588, 03 Civ. 1482(FM), 2005 WL 742624 (S.D.N.Y.
March 25, 2005), is of no greater help to plaintiffs. There,
plaintiff sued for respiratory ailments resulting from exposure
to dust from the World Trade Center site. Defendant proposed
a showing of general causation which would have required
that plaintiff “determine the dose to which [he] was exposed
and then demonstrate that, according to scientific literature,
levels of the toxin comparable to those received by the
plaintiff can cause the specific types of injuries he alleges.”
fd. at *12 (internal quotations omitted). Magistrate Judge
Maas rejected defendant's suggestion and held that general
causation could be established without plaintiff showing that
he was exposed to toxins in quantities that “according to
scientific literature ... can cause the specific types of injuries
[plaintiff] alleges.” fa.

Magistrate Judge Maas reached that decision for several
reasons, none of which is applicable here. First, in Green
it was clear that plaintiff was harmfully exposed to large
quantities of the dust. By contrast, the record demonstrates
that only two plaintiffs, Desiree Lyons and Joseph Caivano,

make any showing of elevated blood lead levels.’ The other
twenty five plaintiffs make no showing that they were actually
harmfully exposed to large quantities of lead.

Plaintiffs attempt to blame the absence of additional similar
test results on the City by arguing that the “City provides
no evidentiary support whatsoever which indicates that the
potential risk of lead exposure at the subject premises was
ever conveyed to any of the Plaintiffs in these consolidated
cases by any union, private club or other party or entity,”
Reply at 8 n. 3 (emphasis in original), However, plaintiffs’
own papers make it clear that plaintiffs-or at least their peers-
were independently aware at least as early as November

27, 1995 of the conditions at the precinct when the 24 7

Precinct Club received the results of testing by an independent
laboratory which the Club had hired. See Mulhearn Aff.
G1 33-36. This report found that the “lead level in your
sample is ... approximately 500 times higher than allowable,
suggesting the potential for high level exposure to this
contaminant both through inhalation and ingestion. ie
strongly reconimend clinical testing for persons exposed to
this contamination to determine blood and/or bone levels of
lead.” Mulhearn Aff. Exh. H at | (emphasis in original). In
light of this report, the fact that twenty five of the twenty seven
plaintiffs make no showing of the effects of lead exposure
on their bodies (via blood levels, bone levels, or othervise}
means that they may not benefit from a relaxed burden now.

*6 Second, in Green, Magistrate Judge Maas concluded that
“the first of several victims of a new toxic tort should not
be barred from having their day in court simply because the
medical literature, which will eventually show the connection
between the victims’ condition and the toxic substance, has
not yet been completed.” /d@ (internal quotations omitted),
This is simply not a concern here: the potential dangers of lead
exposure at certain levels have long been well-documented.

Third, Green was a case in which the chemical contents of
the dust-and thus the specific toxins that led to plaintiff's
injury-were unknown. Magistrate Judge Maas thus rejected
the defendant's request that the plaintiff be required to make a
showing of the content of the specific toxins contained in the
dust because “the notion that ‘dust’ itself can trigger asthma
seems reasonably well established.” /d; see aiso Plaintiffs’
Br. at 16. This factor plays no role here: the specific toxin at
issue here is not in question, nor is it difficult to discern.

In sum, the cases cited by plaintiffs simply do not support
their effort to avoid the introduction of proof of causation.
Moreover, we note that plaintiffs’ proposed burden shift on

specific causation to the 4//en court's standard, in addition to

being wholly misplaced, is hardly “limited,” as they claim. J
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 22 of 23

Farella v. City of New York, Not Reported in F,Supp.2d (2007}
2007 WL 193867

CONCLUSION
IT 18 SO ORDERED.

For the foregoing reasons, plaintiffs’ motion for spoliation
sanctions and a shifting of the burden of proof is denied. We

need not, and do not, deal with defendant's other arguments.

All Citations

Not Reported in F.Supp.2d, 2007 WL 193867

Footnotes

1
2

nh Ww

7

These two cases have been consolidated for discovery purposes only. See Scheduling Order Dated December 28, 2005.
These problems include schleroderma, Bell's Palsy, asthma, respiratory problems, lead poisoning, brain tumor, aneurism,
reproductive damage, miscarriage, myositis, lethargy, joint pain, memory loss, and neurological impairmants. Affirmation
of Kevin T. Mulhearn (“Mulhearn Aff.") J 73; Affirmation of Bartholomew T. Russo qj 7.
This building also apparently contains a fire station which houses Engine 76 and Ladder 22. Farella Complaint { 1.
Plaintiffs allege the evidence was destroyed willfully, or, alt a minimum, grossly negligently. See Plaintiffs’ Br. at 7-10.
Defendant disputes whether we have the authority to issue sanctions in this case, arguing that “[ijt would be an abuse of
the court's power to control litigation if it provided any relief, labeled ‘sanctions’ or otherwise, based on PESHA violations.”
Defendant City of New York's Memorandum of Law in Opposition Dated June 9, 2006 (“Opp'n”) at 7. Because we decline
to impose sanctions, we need not decide this issue.
Plaintiffs cite Byrnie for support for the proposition that “a federal regulation which requires the retention of evidence ‘can
create the requisite obligation to retain records, even if litigation is not reasonably foreseeable.” ’ Plaintiffs' Br. at 5; Bymia,
243 F.3d at 109 (emphasis added). As the Gyrnie court noted, however, that was a case in which “a party [had] violated an
EEOC record-retention regulation.” id. (emphasis added). That alone is enough to make clear that Bymie is inapposite.
Nor is plaintiffs’ citation to Silvestri v. General Motors Corp., 271 F.3d 583 (4th Cir.2001) of any aid. Plaintiffs quote
out of context the proposition that to “require General Motors to rely on the evidence collected by Silvestri’s experts in
lieu of what it could have collected would result in irreparable prejudice.” id. at 594; Plaintiffs’ Br. at 13 n. 4; Reply at 5.
However, this sentence must be read in its proper context as it is preceded by: “Thus, not only was the evidence /ost
to General Motors, but the evidence that was preserved was incomplete and indefinite.” /d. (emphasis added). In other
words, as the court clearly noted, the issue of reliance on existing measurements necessarily followed a determination
that the evidence itself was first spoliated: “we agree with the district court that Silvestri failed to preserve material
evidence in anticipation of litigation or to notify General Motors of the availability of this evidence, thus breaching his
duty not to spoliate evidence.” /d. at 592.
Plaintiffs' references to Welsh v. United States, 844 F.2d 1249 (6th Cir.1988) and Public Health Trust of Dade County v.
Valcin, 507 So.2d 596 (Fla.1987) are even more unavailing. Welsh is manifestly inapposite, as it makes clear: “When,
as here, a plaintiff is unable to prove an essential element of her case due to the negligent foss or destruction of
evidence by an opposing party ... it is proper for the trial court to create a rebuttable presumption that establishes the
missing elements of the plaintiffs case that could only have been proved by the availability of the missing evidence.”
844 F.2d at 1248 (emphasis added). While Valcin adopted a shifted “burden of producing evidence when essential
records are found to be either missing or inadequate through the defendant's negligence,” 507 So.2d at 599, the Florida
Supreme Court took pains to make clear that this shift is limited to “the context of medical malpractice.” /d. at 600. We
similarly decline to extend this holding as plaintiffs desire.
Indeed, even though Ms. Lyons's test results, which indicate that her “tibia lead concentration is 82% higher than the
average ‘normal’ concentration expected for someone her age," see Reply Exh. B, the box indicating “elevated blood
lead” on the summary is not checked. Rather, Or. Stephen Levin checked the box reading “Blood results were all in the
norma! range.” /d.
Specifically, plaintiffs wish the instruction on specific causation to read:
Where a defendant who negligently creates a (lead) hazard which puts an identifiable population group at risk, and
a member of that group at risk develops a biological condition which is consistent with having been caused by the
hazard [lead, lead dust and/or lead fumes] to which he [or shej has been negligently subjected, and such consistency
[has] been demonstrated by substantial, appropriate, persuasive and connecting factors, a fact finder may reasonably
conclude that the hazard caused the condition, absent persuasive proof to the contrary offered by defendant.
Case 7:18-cr-00614-KMK Document 63-1 Filed 12/23/19 Page 23 of 23
Farella v. City of New York, Not Reported in F.Supp.2d (2007)
2007 WL 193867
Plaintiffs’ Br. at 22 (brackets in original), Moreover, plaintiffs’ suggested burden shift on differential diagnosis {i.e., a
certain way of showing causation) is equally substantial. See id, al 25.

End of Document 2019 Thomson Reuters No claim to original US Government Works
